          Case 3:19-cv-01491-VC Document 72 Filed 02/08/21 Page 1 of 1




                               UNITED STATES DISTRICT COURT

                              NORTHERN DISTRICT OF CALIFORNIA


 TREMAINE WILSON, et al.,                          Case No. 19-cv-01491-VC
                Plaintiffs,
                                                   ORDER STAYING CASE
         v.

 SKYWEST AIRLINES, INC.,
                Defendant.

       The case is stayed pending a decision by the Ninth Circuit panel in Bernstein v. Virgin

America. Within seven days of the panel’s decision, the parties are ordered to schedule a joint

case management conference.

       IT IS SO ORDERED.

Dated: February 8, 2021
                                             ______________________________________
                                             VINCE CHHABRIA
                                             United States District Judge
